REG TECHNOLOGIES INC. MANAGEMENT DISCUSSION AND ANALYSIS DATED April 1, 2009 The following discussion of the results of operations of the Company for the quarter ended January 31, 2009, and in comparison to the same period of the prior year, should be read in conjunction with the Company’s Audited Financial Statements and accompanying notes for the years ended April 30, 2008 and 2007. Overall Performance We are engaged in the business of developing and building an improved axial vane-type rotary engine known as the Rand Cam™/RadMax® rotary technology (the "Technology" or the “Rand Cam™/RadMax® Engine”), used in the design of lightweight and high efficiency engines, compressors and pumps. Since no marketable product has yet been developed, we have not received any revenues from operations. As at January 31, 2009, the Company has working capital of $576,262 as compared to a working capital deficit of $96,508 as at January 31, 2008. For the nine months ended January 31, 2009, the Company realized a net loss of $447,203 or $0.02 per share, as compared to net loss of $708,333 or $0.03 per share for the nine months ended January 31, 2008. Selected Annual Information The following information is derived from our financial statements for each of the three most recently completed financial years: April 30, 2008 April 30, 2007 (restated) April 30, 2006 Net sales or total revenues $nil $nil $nil Net loss -per share undiluted -per share diluted (480,145 ) (641,453 ) (1,033,398 ) (0.02 ) (0.03 ) (0.04 ) (0.02 ) (0.03 ) (0. 04 ) Total assets 151,296 424,876 500,056 Total long-term financial liabilities $ nil $ nil $nil Cash dividends declared per share $ nil $ nil $nil Results of Operations The following discussion should be read in conjunction with the Interim Consolidated Financial Statements and Notes thereto included elsewhere herein. The Interim Consolidated Financial Statements have been prepared in accordance with Canadian GAAP. The Company is a development stage company engaged in the business of developing and building an improved axial vane-type rotary engine known as the Rand Cam/Direct Charge Engine ("RC/DC Engine" or “RadMax® / Rand Cam™”). The worldwide marketing and intellectual rights, other than in the U.S., are held by Rand Energy Group Inc., a subsidiary of the Company.The Company owns 5.7 million (directly or indirectly) shares of REGI U.S., Inc. (“REGI”) (a U.S. public company), and formerly controlled the Company by way of a voting trust arrangement, which was cancelled on April 30, 2008. REGI U.S., Inc. owns the U.S. marketing and intellectual rights. Rand Energy Group Inc. and REGI U.S., Inc. have a project cost sharing agreement whereby these companies each fund 50% of the development of the Technology. As at January 31, 2009 Rand Energy Group Inc. owes Reg (1) Technologies $1,667,853 (April 30, 2008 - $2,609,079) which will be fully repaid prior to royalty obligations due, and prior to dividends being paid to the owners of Rand Energy Group Inc. The Company’s direct investment in REGI U.S. Inc., together with its 51% ownership in Rand Energy Group Inc., gives it control over approximately 5,700,000 shares of REGI U.S. Inc., which shares had a value of approximately US$1,425,000 as of
